        Case 1:21-cv-01041-DAD-BAM Document 21 Filed 07/30/21 Page 1 of 4


1    René P. Voss (CA Bar No. 255758)
     Natural Resources Law
2    15 Alderney Road
3    San Anselmo, CA 94960
     Phone: (415) 446-9027
4    Email: renepvoss@gmail.com
     LEAD COUNSEL
5
6    Matt Kenna (CO Bar No. 22159)
     Public Interest Environmental Law
7    679 E. 2nd Ave., Suite 11B
     Durango, CO 81301
8    Phone: (970) 749-9149
9    Email: matt@kenna.net
     Pro Hac Vice
10   LEAD COUNSEL
11
     Attorneys for Plaintiffs
12
     TODD KIM
13   Assistant Attorney General
     Environment and Natural Resources Division
14
     United States Department of Justice
15
     HAYLEY A. CARPENTER
16   KRYSTAL-ROSE PEREZ
17   Trial Attorneys
     Natural Resources Section
18   P.O. Box 7611
     Washington, D.C. 20044-7611
19   Phone: (202) 305-0242 (Carpenter)
20           (202) 305-0486 (Perez)
     hayley.carpenter@usdoj.gov
21   krystal-rose.perez@usdoj.gov
22   PHILLIP A. TALBERT
23   Acting United States Attorney

24   Attorneys for Defendants
25
26
27
28


     Sequoia Forestkeeper, et al. v. United States Forest Service, No. 1:21-cv-01041-DAD-BAM
     Joint Resp. re Court’s July 23, 2021 Or.                                                  1
        Case 1:21-cv-01041-DAD-BAM Document 21 Filed 07/30/21 Page 2 of 4


1                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF CALIFORNIA
2                                        FRESNO DIVISION
3
       SEQUOIA FORESTKEEPER, et al.,                            )   Case No. 1:21-cv-01041-DAD-BAM
4                                                               )
                                                                )
5             Plaintiffs,                                       )   JOINT RESPONSE REGARDING THE
6                                                               )   COURT’S JULY 23, 2021 ORDER
              v.                                                )   [ECF No. 19]
7                                                               )
       UNITED STATES FOREST SERVICE,                            )
8                                                               )
9             Defendant.                                        )
                                                                )
10
11
             The parties hereby submit this joint response in accordance with the Court’s July 23,
12
     2021 Order, ECF No. 19, directing the parties to “meet and confer as to whether any further
13
     evidence or briefing need be presented or whether the court may adopt this order in ruling on the
14
     pending motion for preliminary injunction.”
15
             Defendant requests leave to file a short memorandum of no more than five pages to
16
     address two issues raised for the first time in the Court’s July 23 Opinion and to briefly expand
17
     on one issue presented by the Court’s ordered relief. Specifically, Defendant intends to address
18
     whether the agency may, as a matter of law, distinguish Environmental Protection Information
19
     Center v. Carlson, 968 F.3d 985 (9th Cir. 2020), by supplying more information in support of the
20
     agency’s decision and whether the agency has done so in this case. Defendant also intends to
21
     request—and provide justification for—a modest modification to the Court’s Temporary
22
     Restraining Order, or to any Preliminary Injunction, to allow the Forest Service to cut and
23
     remove what it anticipates to be a small number of incidental trees that pose a hazard to the
24
     contractor while felling and removing hazard trees in compliance with the Court’s Order.
25
             Defendant proposes to file its five-page memorandum on August 6, 2021. Defendant
26
     also proposes that if Plaintiffs intend to file a reply, they do so by August 13, 2021, and that their
27
     reply also be limited to five pages.
28


     Sequoia Forestkeeper, et al. v. United States Forest Service, No. 1:21-cv-01041-DAD-BAM
     Joint Resp. re Court’s July 23, 2021 Or.                                                     2
         Case 1:21-cv-01041-DAD-BAM Document 21 Filed 07/30/21 Page 3 of 4


1            Plaintiffs do not believe that the issues referred to by Defendant are new issues raised for
2    the first time in the Court’s July 23 Opinion, and do not believe that additional briefing on those
3    issues is warranted. As such, Plaintiffs ask the Court to adopt its temporary restraining order in
4    ruling on the pending motion for preliminary injunction. Defendant has already provided a
5    lengthy argument on the very issues it now seeks reargue. 1 See D’s Opp Br. at 16-19 (ECF No.
6    16). And the Court summarily rejected Defendant’s assertions and arguments both during oral
7    argument and in the Court’s opinion finding that Defendant’s argument “simply appears to
8    embrace the dissenting opinion in EPIC, which obviously does not control” and was just
9    “supplying more information in support of arguments that were explicitly rejected [in EPIC].”
10   TRO Opinion at 10. However, should the Court think that more briefing is appropriate, Plaintiffs
11   are amenable to Defendant’s suggested schedule.
12           Regarding modifying the injunction, Plaintiffs are not sure what Defendant’s requested
13   modification would allow. Plaintiffs requested any non-privileged documents regarding
14   implementation of the Court’s injunction, such as instructions to the operator or documents
15   originating from the operator, or agency memoranda (excluding privileged legal or policy
16   deliberations). Defendant’s counsel represented that they will confer with the agency next week
17   when essential personnel return from leave and determine whether the Forest Service is willing
18   to provide any documents in response to Plaintiffs’ request. If after reviewing any documents
19   provided by Defendant in support of its proposed modification, or in response to Plaintiffs’
20   request more generally, the parties remain at an impasse regarding Plaintiffs’ document requests,
21   Plaintiffs may file a motion seeking an order directing the Forest Service to provide Plaintiffs
22   with additional documents.
23           Respectfully submitted on this 30th day of July, 2021.
24                                             /s/ Matt Kenna (with permission)_
                                               René Voss
25                                             Matt Kenna, Pro Hac Vice
26                                             Attorneys for Plaintiffs
27
     1
28    Moreover, any further arguments on these issues are more appropriate for cross-motions of
     summary judgment with a fully-developed administrative record.

     Sequoia Forestkeeper, et al. v. United States Forest Service, No. 1:21-cv-01041-DAD-BAM
     Joint Resp. re Court’s July 23, 2021 Or.                                                   3
        Case 1:21-cv-01041-DAD-BAM Document 21 Filed 07/30/21 Page 4 of 4


1
2                                              TODD KIM
                                               Assistant Attorney General
3                                              Environment and Natural Resources Division
4                                              United States Department of Justice

5                                              /s/ Krystal-Rose Perez
                                               HAYLEY A. CARPENTER
6                                              KRYSTAL-ROSE PEREZ
7                                              Trial Attorneys
                                               Natural Resources Section
8                                              P.O. Box 7611
                                               Washington, D.C. 20044-7611
9                                              Phone: (202) 305-0242 (Carpenter)
10                                                       (202) 305-0486 (Perez)
                                               hayley.carpenter@usdoj.gov
11                                             krystal-rose.perez@usdoj.gov
12
                                               PHILLIP A. TALBERT
13                                             Acting United States Attorney

14                                             Attorneys for Defendants
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Sequoia Forestkeeper, et al. v. United States Forest Service, No. 1:21-cv-01041-DAD-BAM
     Joint Resp. re Court’s July 23, 2021 Or.                                                  4
